                                                                          Case 4:21-cv-00437-YGR Document 12 Filed 09/15/21 Page 1 of 1




                                                                  1
                                                                                                          UNITED STATES DISTRICT COURT
                                                                  2
                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                  3

                                                                  4   RAFAEL ARROYO,                                       Case No.: 21-CV-437-YGR
                                                                  5                   Plaintiff,                           ORDER TO SHOW CAUSE RE SUPPLEMENTAL
                                                                                                                           BRIEFING ON COLLATERAL ESTOPPEL; STAY
                                                                  6             vs.                                        PENDING NINTH CIRCUIT APPEAL
                                                                  7   PLEASANT CANYON HOTEL, INC.,
                                                                  8                    Defendant.
                                                                  9
                                                                      TO THE PARTIES AND COUNSEL OF RECORD:
                                                                 10
                                                                                Counsel for plaintiff is hereby ORDERED TO SHOW CAUSE why plaintiff’s complaint should
                                                                 11
                                                                      not be dismissed on grounds of collateral estoppel. Defendant filed its motion to dismiss on March
                                                                 12
                                                                      19, 2021 (Dkt. No. 8). In defendant’s motion, defendant argued that the doctrine of collateral
                               Northern District of California
United States District Court




                                                                 13
                                                                      estoppel bars plaintiff’s claim. Plaintiff failed to address this argument in his opposition. (See Dkt.
                                                                 14
                                                                      No. 9.)
                                                                 15
                                                                                Plaintiff’s counsel shall submit supplemental briefing in response to defendant’s briefing on
                                                                 16
                                                                      collateral estoppel no later than Wednesday, SEPTEMBER 29, 2021, and a response to this Order. In
                                                                 17
                                                                      that same briefing, plaintiff shall also include briefing on why this case should not be stayed, in the
                                                                 18
                                                                      alternative, pending the Ninth Circuit appeal in Love v. Marriott Hotel Servs., Inc., 21-15458. If
                                                                 19
                                                                      plaintiff’s responses are not received by that date, the Court will deem the silence as a concession
                                                                 20
                                                                      that collateral estoppel does apply, and will dismiss the complaint on collateral estoppel grounds. If
                                                                 21
                                                                      responses are filed, defendant shall file its reply brief by WEDNESDAY, OCTOBER 13, 2021. The
                                                                 22
                                                                      parties shall limit briefing to seven (7) pages double-spaced.
                                                                 23
                                                                                IT IS SO ORDERED.
                                                                 24

                                                                 25   Date: September 15, 2021                       _______________________________________
                                                                 26
                                                                                                                               YVONNE GONZALEZ ROGERS
                                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                                 27

                                                                 28
